Citation Nr: 1634887	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  13-31 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating (or evaluation) for posttraumatic stress disorder (PTSD) in excess of 10 percent from April 30, 2004 to January 25, 2011, and in excess of 30 percent from January 25, 2011, forward.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In May 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) to afford the Veteran a new VA examination.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The appeal is again REMANDED to the AOJ.


REMAND

A review of the record reflects another remand is necessary.  In his October 2013 Substantive Appeal the Veteran reported that he received treatment from a psychotherapist, Dr. K.S.  The AOJ requested an authorization for records and the Veteran submitted a signed authorization in July 2014.  There is no indication the AOJ ever requested records from Dr. S.  A review of the file reflects that records from Dr. S have not yet been obtained.  Although the May 2015 Board remand requested the Veteran advise the AOJ of the names and places where he received treatment and the AOJ sent the request in a January 2016 letter, it is not clear whether the Veteran was aware that his prior 2014 authorization for Dr. S had never been sent and the records had not yet been obtained.  Accordingly, as there are pertinent outstanding psychotherapy records, another remand is necessary.  

Pursuant to the May 2015 Board Remand, the Veteran underwent a VA PTSD examination in January 2016.  The examination report however is internally inconsistent.  For example, the examiner diagnosed the Veteran with PTSD and specific phobia, situational type.  In discussing the PTSD the examiner reported symptoms of initial insomnia, infrequent dreams of military experiences and "mild, nonimpairing psychological reactivity to triggers."  He indicated the PTSD was in partial remission.  In the next paragraph, while discussing the specific phobia, situational type, the examiner concluded it was less likely the phobia was related to PTSD and explained "for this reason no symptoms are checked in the body of the report."  The examiner further attributed the entire level of impairment to the specific phobia condition.  However, in reporting the mental health history, the Veteran reported difficulty falling asleep and indicated he recalls the content of dreams vividly but does not recall specific faces or names and "he dreams most nights."  The report also notes "when he has military related dreams, he loses sleep; wonders why he continues to have them and thinks about how realistic they are.  He tries not to allow them to affect him during conscious hours (e.g. he doesn't take them out on others; he doesn't talk about them."  The history also reports "he experiences negative thoughts when he experiences recollections of past events (being in Vietnam; mortar fire)" and further notes "he still has anger and resentment that he tries not to show" including anger as he was drafted after receiving his college degree.  In going through the PTSD criteria the examiner again noted sleep disturbance as a marked alteration in arousal and reactivity.  In listing the current symptoms, as indicated in the diagnosis section, no boxes were checked and the report merely indicates "no response provided."  In other words, the examiner notes the condition is only in partial remission, suggesting the Veteran does still have some symptoms and reports, at a minimum, insomnia, dreams, avoidance of talking about dreams, negative thoughts when recalling past events, anger and resentment.  As such, it is inconsistent to report no symptoms and attribute the entire level of functioning to the other diagnosed disorder.

As to the specific phobia, situational type, one of the greatest symptoms attributed to this disorder was anxiety, including fear of flying and confined spaces.  In discussing the mental health history, the VA examiner included the following:

[The Veteran] said that he experiences anxiety related to being in enclosed spaces, such as underground parking garages.  He refuses to fly.  He doesn't talk about flying because it makes him anxious.  He does not know what caused the flying phobia but does recall having a 14-hour flight from Vietnam to Oakland, [California].  It wasn't a bad flight; just a long flight.  He swore he'd never fly again and didn't for 20 years.

Later the examiner notes

[the veteran] said when he returned from Vietnam, people expected something to be wrong with him but he initially had no problems.  He first noticed problems when he made the flight to San Antonio for his job.  He flew back from Vietnam in a 747, nonstop.  It seems like a very long trip because it was nonstop.  He had no problems on the flight.  

Additionally, the Board notes the VA examiner did not mention a March 2011 private treatment record from the Veteran's private treating psychiatrist, Dr. D.H., which revealed Dr. D.H.'s report that the "Veteran suffers from PTSD and has been unable to fly on an airplane for years since being in the Vietnam War."

In this case, the current symptoms of PTSD and severity of the symptoms is unclear.  Furthermore, the March 2011 private record, and even the examination itself (by noting the fear of flying was the first indication of a psychiatric problem related to his experience in Vietnam) suggests the phobia could be related to the PTSD.  Accordingly, in order to afford the Veteran every possible consideration, another VA psychiatric examination is necessary to assist in determining, to the extent possible, the psychiatric symptomatology that is related to the service-connected PTSD, as well as to differentiate any cognitive or psychiatric symptoms or disorders that are not due to the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (stating that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record); see also Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009) (indicating that while it was possible for two mental disabilities to have different symptoms and therefore be evaluated separately, if the manifestations of the two mental disabilities were the same, a separate evaluation was not warranted; see also 38 C.F.R. § 4.14 (2015) (both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he provide information as to all post-service treatment of his PTSD. Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record. 

The AOJ should specifically request an updated authorization for the psychotherapist, Dr. K.S., mentioned by the Veteran in the October 2013 Substantive Appeal.

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159 (e) (2014).

2. After any records requested above have been obtained, schedule the Veteran for an appropriate VA mental disorders examination with a mental health professional (other than the VA examiner who conducted the January 2016 VA PTSD examination) to assist in determining the current level of severity of the service-connected PTSD, and to assist in diagnosing all other current psychiatric disorders and related symptoms, to include, but not limited to, specific phobia, situational type, in order to either associate them with, or differentiate them from, the service-connected PTSD.  The relevant documents in the electronic folder, including on VBMS and Virtual VA, should be made available to the VA examiner for review and he or she should indicate such review in the examination report.  A detailed history of relevant diagnoses and symptoms and social and occupational impairment should be obtained from a review of the evidence and from the Veteran.  All indicated studies should be performed, to include any neuropsychological testing. 

The VA examiner should report the extent of the PTSD symptoms, and social and occupational impairment, that are due to the PTSD symptoms, in accordance with VA rating criteria. 

The VA examiner should render diagnoses as to all psychiatric disorders the Veteran currently has.  The VA examiner should also render the following opinions: 

a) What are the symptoms and social and occupational impairment associated with service-connected PTSD?

b) For each diagnosed psychiatric disorder (other than service-connected PTSD), to include, but not limited to, specific phobia, situational type, what are the specific symptoms and impairments attributed to the diagnosed disorder?

The VA examiner is requested to address all other specific symptoms or impairments and attempt to differentiate symptoms of service-connected PTSD from other diagnosed psychiatric disorders, specifically including, but not limited to: anxiety, fear of flying, fear of enclosed spaces, difficulty sleeping, insomnia, nightmares, intrusive thoughts, irritability, and depression.

If the VA examiner is unable to differentiate between symptomatology of the service-connected PTSD and any other currently diagnosed non-service-connected psychiatric disorder, he or she should so explicitly state.

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue of an initial disability rating for PTSD in excess of 10 percent from April 30, 2004 to January 25, 2011, and in excess of 30 percent from January 25, 2011, forward, in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




